Appeal from order and judgment (one paper), Supreme Court, New York County (Emily Goodman, J.), entered October 31, 1997, which, in a proceeding pursuant to CPLR article 78, granted the petition to annul a determination of respondent New York City Housing Authority that petitioner was not a “remaining family member” entitled to take over his now-deceased mother’s public housing lease and directed respondent to grant petitioner a lease as a remaining family member, unanimously dismissed as moot, without costs.
Inasmuch as respondent Housing Authority has unconditionally issued a self-renewing lease to petitioner, the issues respondent would raise respecting petitioner’s entitlement to *348such a lease have been mooted and their address is not warranted by any recognized exception to the mootness doctrine (see, Matter of Hearst Corp. v Clyne, 50 NY2d 707, 713-714). Concur — Sullivan, J. P., Rosenberger, Tom and Lerner, JJ.